Name: Council Regulation (EEC) No 2119/83 of 25 July 1983 inceasing by 25 % the limits for the amount of work to be done as set out in Article 11 (2) of Regulation (EEC) No 269/79 establishing a common measure for forestry in certain Mediterranean zones of the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 205/4 Official Journal of the European Communities 29 . 7 . 83 COUNCIL REGULATION (EEC) No 2119/83 of 25 July 1983 inceasing by 25 % the limits for the amount of work to be done as set out in Article 11 (2) of Regulation (EEC) No 269/79 establishing a common measure for forestry in certain Mediterranean zones of the Community to be reached before the end of the five-year period covered by the common measure, namely the end of 1984 ; Whereas in order fully to reach its objectives the common measure should be able to continue until its conclusion, steadily and smoothly ; whereas the appro ­ priations laid down must accordingly be increased by the maximum provided for in Article 10(3), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 269/79 of 6 February 1979 establishing a common measure for forestry in certain Mediterranean zones of the Community ('), and in particular Article 10 (3) thereof, Having regard to the proposal from the Commission, Whereas Article 10 (3) of Regulation (EEC) No 269/79 lays down that, three years from the date on which the Regulation took effect, the state of progress shall be reviewed by the Council on a proposal from the Commission ; whereas, if the review reveals that the limits for the amount of work to be done as set out in Article 1 1 are likely to be reached before expiry of the five-year period (the period envisaged for the imple ­ mentation of the common measure), those limits may be increased by a maximum of 25 % , with a corres ­ ponding increase in the estimated cost of the common measure ; Whereas three years have now elapsed since Regula ­ tion (EEC) No 269/79 took effect and the Council , on a proposal from the Commission, has carried out the required review ; whereas the review has revealed that the limits for the amount of work to be done are likely HAS ADOPTED THIS REGULATION : Article 1 The limits for executing the work specified in Article 11 (2) of Regulation (EEC) No 269/79 are hereby increased by 25 % . The estimated cost to the Fund of the common measure laid down in Article 10 (2) of the said Regula ­ tion is hereby increased from 184 million ECU to 230 million ECU. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1983 . For the Council The President C. SIMITIS (') OJ No L 38 , 14 . 2 . 1979 , p. 1 .